EXHIBIT 10.5

GOVERNMENT OF PUERTO RICO

PUERTO RICO ELECTRIC POWER AUTHORITY

AMENDMENT NO. 4 TO EMERGENCY MASTER SERVICE AGREEMENT FOR

PREPA’S ELECTRICAL GRID REPAIRS - HURRICANE MARIA

APPEAR

AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Commonwealth of Puerto Rico,
created by Act 83 of May 2, 1941, as amended, represented in this act by its
Executive Director, Justo Luis Gonzalez Torres, of legal age, married, engineer
and resident of Juana Díaz, Puerto Rico.

AS SECOND PARTY: Cobra Acquisitions LLC (Contractor), a limited liability
company organized and existing under the laws of the State of Delaware with a
place of business at 14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma
73134, herein represented by Arty Straehla, of legal age, married, and a
resident of Oklahoma City, Oklahoma.

WHEREAS: On October 19, 2017, PREPA and the Contractor entered into an Emergency
Master Service Agreement for PREPA’s Electrical Grid Repairs – Hurricane Maria
(the “Original Contract).

WHEREAS: PREPA and the Contractor executed an Amendment No. 1 to the Original
Contract dated November 1, 2017, an Amendment No. 2 to the Original Contract
dated as of December 8, 2017 and an Amendment No. 3 to the Original Contract
dated December 21, 2017 (the Original Contract, as so amended, the “Contract”).

WHEREAS: PREPA and the Contractor agree that a further amendment to the Contract
is necessary, including to Article 3.

WITNESSETH

In consideration of the mutual covenants hereinafter stated, the Parties agree
as follows:

TERMS AND CONDITIONS

 

1. PREPA and the Contractor agree that Article 3 of the Original Contract is
hereby amended by striking the dollar amount of “$200,000,000 (Contract Amount)”
appearing on the seventh (7th) line of such article and replacing it with the
following dollar amount: “$445,429,800 (Contract Amount)”.



--------------------------------------------------------------------------------

Amendment No. 4 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 2 of 7

 

2. PREPA and the Contractor agree that Article 39 of the Original Contract is
hereby amended by striking the third paragraph thereof.

 

3. As further required by Section XI of Joint Memorandum 2017-001 by the
Governor’s Chief of Staff (the “Chief of Staff”) and the Office of Management
and Budget, the Parties agree to insert the following Article 72 to the
Contract:

ARTICLE 72: Interagency Services

Both contracting Parties acknowledge and accept that the contracted services may
be rendered to any entity of the Executive Branch with which the contracting
entity enters into an interagency agreement with or as determined by the office
of the Chief of Staff. These services shall be rendered under the same terms and
conditions with respect to work hours and compensation, as set forth in this
agreement. For purposes of this provision, the term “entity of the Executive
Branch” includes all agencies of the Government of Puerto Rico as well as all
instrumentalities and public corporations and the Office of the Governor.

 

4. As further required by Section XI of Joint Memorandum 2017-001 by the
Governor’s Chief of Staff and the Office of Management and Budget, the Parties
agree to insert the following Article 73 to the Contract:

ARTICLE 73: Termination by Chief of Staff

The office of the Chief of Staff shall have the authority to terminate this
Contract at any time. In the event the Chief of Staff exercises this authority,
such termination shall be deemed a termination by PREPA under Articles 14 and
15.

 

5. A new exhibit is hereby added to the Contract in the form of Exhibit B-1
attached hereto, such Exhibit B-1 to be effective on January 1, 2018.

 

6. The Parties agree that PREPA will make payment for the work performed under
this Amendment on a Time and Material basis at the rates set forth in Exhibit
B-1, and the total amount to be paid under this Amendment shall not exceed the
Contract Amount. PREPA shall have no obligation to pay the Contractor any
amounts in excess of the Contract Amount. The Contractor will be the only one
responsible for any work it or any of its subcontractors, if any, does in excess
of the Contract Amount.



--------------------------------------------------------------------------------

Amendment No. 4 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 3 of 7

 

7. Within 10 days of the execution of this Amendment the Contractor shall obtain
and submit the following documents and certifications, provided, however, that
if Cobra provides evidence that it submitted a timely request for a document or
certification from the applicable government office and said office is unable to
provide the document or certification in time for Cobra to meet the 10 day
deadline, such circumstances shall constitute an excusable delay and Cobra shall
submit the document or certification immediately upon receipt from the
government office:

 

  A. The Contractor shall submit the following certifications issued by the
Treasury Department of Puerto Rico: (a) a Certification which indicates that the
Contractor does not owe taxes to the Commonwealth of Puerto Rico, or is paying
such taxes by an installment plan and is in full compliance with its terms;
(b) an Income Tax Return Filing Certificate, issued by the Treasury Department
of Puerto Rico assuring that the Contractor has filed his Income Tax Return for
the last five (5) years; (c) a Sales and Use Tax Filing Certificate assuring
that the Contractor has filed his Puerto Rico Sales and Use Tax for the last
sixty (60) contributory periods; (d) a Certificate of Merchant’s Registration;

 

  B. Certifications issued by the Municipal Revenues Collection Center (MRCC):
(a) a Certification assuring that the Contractor does not owe any tax accruing
during the last five (5) years to such governmental agency or other
documentation acceptable to PREPA providing evidence that any taxes allegedly
owed are currently under administrative review, and; (b) a Personal Property Tax
Filing Certification that indicates that the Contractor has filed their Personal
Property Tax Return for the last five (5) contributory terms.

 

  C. The Contractor also certifies it does not have outstanding debts regarding
its treatment of unemployment insurance premiums, workers’ compensation
payments, Social Security for chauffeurs in Puerto Rico.

 

  D. The Contractor shall submit a Certification issued by ASUME assuring that
the Contractor is in compliance with the withholdings required by law as an
employer.

 

  E. Contractor shall submit a Certificate issued by the Department of Labor and
Human Resources of Puerto Rico assuring that the Contractor has paid to the
Department of Labor and Human Resources of Puerto Rico its employees’
contributions accruing during the last five (5) years, in accordance with the
Puerto Rico Employment Security Act (unemployment, temporary disability or
sickness or social security for drivers/chauffeurs); or is paying such
contributions by an installment plan in full compliance with its terms.



--------------------------------------------------------------------------------

Amendment No. 4 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 4 of 7

 

  F. Contractor shall submit a Good Standing Certificate issued by the
Department of State of Puerto Rico.

 

  G. Contractor shall provide a Certificate of Incorporation or Certificate of
Organization or Certificate of Authorization to do Business in Puerto Rico
issued by the Puerto Rico Department of State; and Good Standing Certificate
issued by the Puerto Rico Department of State.

 

  H. Contractor shall submit a sworn statement whereby it shall inform whether
it or any president, vice-president, director, executive director or member of a
board of officials or board of directors, or persons that or any person
performing equivalent functions for Contractor has been convicted of or has pled
guilty to any of the crimes listed in Article 6.8 of Act 8-2017, as amended,
known as the Act for the Administration and Transformation of Human Resources in
the Government of Puerto Rico or any of the crimes included in Act 2-2018.

It is expressly acknowledged that the certifications provided by the Contractor,
pursuant to this Article 7 of this Amendment, are essential conditions of this
Contract, and if these certifications are incorrect, Contractor shall be in
breach of the Contract. If the status of the Contractor with regards to the
charges previously mentioned in this Clause H should change at any time during
the term of the Contract, the Contractor shall notify PREPA promptly. The
failure to comply with this responsibility constitutes a violation of this
section and a breach of the contract.

 

8. Anti-corruption Code for a New Puerto Rico: Contractor agrees to comply with
the provisions of Act 2-2018, known as the Anti-Corruption Code for a New Puerto
Rico, as the same may be amended from time to time.

 

9. Government Ethics Act: The Contractor hereby certifies that it is in
compliance with Act 1 of January 3, 2012, as amended, known as the Ethics Act of
the Government of Puerto Rico, which, stipulates that, no employee or executive
of the Contractor, nor any member of his/he immediate family (spouse, dependent
children or other members of his/her household or any individual whose financial
affairs are under the control of the employee) shall have any direct or indirect
pecuniary interest in the Services to be rendered under this Agreement, except
as may be expressly authorized by the Governor of Puerto Rico in consultation
with the Secretary of Treasury and the Secretary of Justice of the Government.



--------------------------------------------------------------------------------

Amendment No. 4 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 5 of 7

 

10. Certification as to No Conviction: Contractor hereby certifies that it has
not been convicted in Puerto Rico or United States Federal court for under
Articles 4.2, 4.3 or 5.7 of Act 1-2012, as amended, known as the Organic Act of
the Office of Government Ethics of Puerto Rico, any of the crimes listed in
Articles 250 through 266 of Act 146-2012, as amended, known as the Puerto Rico
Penal Code, any of the crimes typified in Act 2-2018, as amended, known as the
Anti-Corruption Code for a New Puerto Rico or any other felony that involves
misuse of public funds or property, including but not limited to the crimes
mentioned in Article 6.8 of Act 8-2017, as amended, known as the Act for the
Administration and Transformation of Human Resources in the Government of Puerto
Rico. PREPA shall have the right to terminate the agreement in the event
Contractor is convicted in Puerto Rico or United States Federal court for any of
the crimes specified in this paragraph. Contractor shall promptly inform PREPA
of any conviction or guilty plea for any of the aforementioned crimes during the
term of this Contract.

 

11. Certification of Government Agreements: The Contractor hereby certifies
that, at the time of execution of this Agreement, it does not have any other
material agreement for services with any agency, public corporation,
municipality, or instrumentality of the Government of Puerto Rico.

 

12. Employees not to Benefit: The Parties hereby declare that, to the best of
their knowledge, no public officer or employee of the Commonwealth of Puerto
Rico, its agencies, instrumentalities, public corporations or municipalities or
employee of the Legislative or Judicial branches of the Government has any
direct or indirect interest in the present Agreement. The Contractor certifies
that neither it nor any of its partners, directors, executives, officers, and
employees receives salary or any kind of compensation for the delivery of
regular services by appointment in any agency, instrumentality, public
corporation, or municipality of the Commonwealth of Puerto Rico.

 

13. Equal Opportunity: Contractor certifies that it will not discriminate on the
basis of race, color, national origin, sex, religion, age, disability, veteran
status or in any way otherwise prohibited by law and will indemnify PREPA
against any claims arising from such unlawful discrimination by Contractor.

 

14. Contractor warrants that the scope of work as provided pursuant to the
Contract, including this and all Amendments is performed consistent with all
applicable FEMA laws, regulations, and eligibility guidelines and only includes
work which is eligible for FEMA reimbursement assistance.



--------------------------------------------------------------------------------

Amendment No. 4 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 6 of 7

 

15. Any financial records, supporting documents, and statistical records in
relation with the Contract and this Amendment Four must be retained according to
PREPA’s Policy for Conservation and Retention of Documents (Revised 2012) that
establishes a period of retention (15 years, of which the last five will be
after the audit of the Office of the Inspector General) greater than that
required by FEMA and the 2 CFR §200. The 2 CFR §200.333 will apply to any record
or document not mentioned or covered in PREPA’s Policy.

 

16. PREPA and the Contractor agree that Article 14(1) of the Original Contract
is hereby amended by striking “thirty (30)” on the fourth (4th) line of such
article and replacing it with “ten (10)”.

 

17. The Parties agree that this Contract as amended is not a professional
service contract and that no professional services will be rendered by
Contractor hereunder.

 

18. Except as set forth herein, the Contract remains in full force and effect in
accordance with its terms.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on and
effective as of this 28 day of January, 2018.

 

Puerto Rico Electric Power Authority     Cobra Acquisitions LLC /s/ Justo L.
González Torres  

 

  /s/ Arty Straehla Justo Gonzalez     Arty Straehla Executive Director    
Chief Executive Officer Employer Social Security xx-xxxxxxx     Employer ID
Number xx-xxxxxxx



--------------------------------------------------------------------------------

EXHIBIT B-1

Contractor’s Rate Schedule

 

Line Item

   QTY      Billable Daily
Rate      Extended Daily
billable rate      77 days  

Blended rate, skilled linemen and equipment,
Transmission/Distribution/Substation

     662      $ 3,760.00      $ 2,489,120.00      $ 191,662,240.00  

550 Man Camp, All inclusive/lodging, power, water, meals, laundry

     1.8      $ 142,600.00      $ 256,680.00      $ 19,764,360.00  

Security Team

     140      $ 1,840.00      $ 257,600.00      $ 19,835,200.00  

Logistics team (Island)

     50      $ 2,300.00      $ 115,000.00      $ 8,855,000.00  

Management Team, Operations & Safety

     30      $ 2,300.00      $ 69,000.00      $ 5,313,000.00  

Total of Minimum requirements

     882.8         $ 3,187,400.00      $ 245,429,800.00  

Mobilization/Demobilization shall be reimbursed at cost

All reimbursable shall be reimbursed at cost

Contemporaneously with the execution of the Original Contract, PREPA paid to
Contractor a lump sum payment in the amount of $15,000,000 (the “Deposit”), to
be applied to the final invoices.

All amounts due to the Contractor under this Contract will be paid by wire
transfer in U.S. Dollars in immediately available funds to the account provided
to PREPA in writing unless and until PREPA receives written notice in accordance
with the terms of this Contract of a change in such account instructions.

Any expenses of Contractor that are not specifically listed in this Exhibit B-1
shall be subject to a specific work order to be provided to PREPA by Contractor
for approval before such expenses are incurred by Contractor.

In the event that any amounts to be paid to Contractor under this Contract are
subject to any taxes (including withholding) imposed by any governmental
authority of Puerto Rico in excess of 8.5% and Contractor has not obtained an
exemption from such taxes, the amount to be paid to Contractor shall be
increased by an amount that, after the payment of such taxes, leaves Contractor
with the amount that Contractor would have received if Contractor had been
exempt from all such taxes.

 